DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
Claims 8, 10-13 and 21-22 were rejected and claim 9 was objected in Office Action mailed on 10/04/2021.
Applicant filed a response, amended claim 8 and cancelled claim 9.
Claims 1-8 and 10-22 are currently pending in the application.

Election/Restrictions
Claims 8, 10-13 and 21-22 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 04/03/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-7 is withdrawn. Claims 14-20, directed to a method for manufacturing a battery are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Simpkins on 02/24/2022.
The application has been amended as follows: 
Amend claim 1 as follows:
A battery cell, comprising: 
a set of layers comprising a cathode layer, an anode layer, and a separator layer disposed between the cathode layer and the anode layer; 
an enclosure enclosing the set of layers, the enclosure comprising an opening for receiving a feedthrough, the feedthrough comprising: 

a rivet comprising a planar head at an end, a shank extending therefrom, and a deformable tail at an opposite end, the rivet formed of a conductive material; 
an outer gasket disposed adjacent to the planar head of the rivet, the outer gasket formed of an insulating material and comprising an opening for receiving the shank of the rivet, and a collar; 
an inner gasket disposed on the collar of the outer gasket, the inner gasket formed of an insulating material and comprising an opening for receiving the collar of the outer gasket, a recessed area, an insulator mating surface, and an anti-rotation protrusion; 
a terminal disposed within the recessed area of the inner gasket, the terminal formed of a conductive material and comprising an opening for receiving the shank of the rivet and a notch for engaging the anti-rotation protrusion of the inner gasket;
an insulator supported by the insulator mating surface of the inner gasket, the insulator formed of an insulating material; and 
an adhesive layer, the adhesive layer disposed between the insulator and the insulator mating surface of the inner gasket, wherein the insulator is bonded to the insulator mating surface of the inner gasket by the adhesive layer.
Cancel claims 3 and 14-20

Allowable Subject Matter
Claims 1-2, 4-8, 10-13 and 21-22 are allowed over the “closest” prior art of record Kozuki.
The following is an examiner’s statement of reasons for allowance: Applicant arguments from 01/04/2022 are persuasive. The prior art, taken alone or in combination, does not teach or suggests the feedthrough specific configuration and order of arrangement of the rivet, the outer gasket, the inner 
In light of the above, Claims 1-2, 4-8, and 10-13 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723